Citation Nr: 1827431	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to an increased initial rating for degenerative joint disease of the lumbosacral spine, currently evaluated as 10 percent prior to May 5, 2015 (exclusive of a period of temporary total evaluation) and 20 percent disabling thereafter.  

4.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling prior to May 5, 2015, and 20 percent disabling thereafter.  

5.  Entitlement to an initial rating in excess of 10 percent for a right knee injury.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  These matters were previously remanded by the Board for additional development in November 2017.  As there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In November 2017, the Board remanded the issues listed on the cover page to the RO for additional development.  None of the development has been completed, despite the AOJ recertified the case to the Board in March 2018. 
 
The December 2012 VA examiner's opinion regarding the etiology of the Veteran's respiratory disability is inadequate, as it employs speculative language (respiratory problems would seem to be related mostly to his smoking), and incorrectly noted a more than 30 year gap in medical data between service and his first diagnosis of asthmas "in the early 2000s."  See July 1996 Baylor Outpatient treatment record (referencing a "history of asthma.")  While the Veteran has since submitted a private August 2011 nexus opinion from Dr. Nerenberg indicating that the Veteran's chronic intrinsic asthma is a result of multiple jumps as a paratrooper in the military, this opinion does not contain any rationale and does not address the Veteran's smoking history.  Thus, an addendum opinion is needed on remand.  Similarly, the December 2012 VA examiner did not provide an adequate rationale regarding the etiology of the Veteran's cervical spine disability, as he did not address Veteran's lay statements of symptomatology during service, nor did he discuss the Veteran's parachute jumping in service as a potential cause of the cervical spine injury.  (In this regard, the favorable May 2010 statement by Dr. Nerenberg does not contain any supportive rationale and therefore cannot support the claim).  Accordingly, on remand, an addendum opinion should be obtained.  

The May 2015 VA examination reports of record addressing the Veteran's lumbosacral spine and right knee disabilities during the appeal period are inadequate, inasmuch as they do not provide complete range of motion findings in active motion, passive motion, weight-bearing, and non-weight-bearing, and do not adequately address flare-ups.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, on remand, the Veteran should be afforded another VA examination, along with retrospective opinions.  As examination of the lumbosacral spine disability will likely produce evidence relevant to the radiculopathy disability on appeal, action on that issue is deferred.
Updated VA and private treatment records should also be secured.  Action on the TDIU claim is deferred pending the above development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records, including those from Drs. Washington, Cayton, Giri and Nerenberg. 

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his degenerative joint disease of the lumbosacral spine, radiculopathy of the left lower extremity, and his right knee disability.  A complete copy of the claims file and a copy of this REMAND must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in non-weight-bearing, and (5) with regard to the knee, with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:

(a)	Please provide an opinion as to the full range of motion of the Veteran's lumbar spine and right knee since July 2009 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in non-weight-bearing, and (5) with regard to the knee, with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b)	Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine and right knee due to flare-ups since July 2009, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2015 examination report for a description of flare-ups.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then obtain an addendum opinion from the December 2012 VA examiner (or other examiner, if unavailable), to determine the etiology of any current cervical spine and respiratory disabilities.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  

The examiner is requested to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed degenerative disc disease/degenerative joint disease had its onset during service or is etiologically related to service, to include as a result of the cumulative impact of his parachute jumps in service?  Please discuss the May 2010 statement by Dr. Nerenberg, the Veteran's report of a continuity of symptomatology of neck problems during and since service, and any medical reason for rejecting an association between the Veteran's parachute jumps and his neck disability.

(b) Is it at least as likely as not (50 percent or greater probability) that asthma had its onset during service or is etiologically related to service, to include as a result of the inhalation of dust during his parachute jumps in service?  Please discuss the August 2011 statement by Dr. Nerenberg, the Veteran's report of a continuity of respiratory problems since service, the July 1996 note by Dr. Cayton referencing a "history of asthma," and any medical reason for rejecting an association between the Veteran's parachute jumps and his asthma.

Please provide a robust rationale for any conclusion reached.  If you cannot provide the requested opinions without resorting to speculation, provide a supporting rationale for this conclusion.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




